DETAILED ACTION
Preliminary amendment received on March 26, 2022 has been acknowledged. Claims 1-26 have been cancelled and claims 27-48 have been added and entered. Therefore, claims 27-48 are pending. 
Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 16/841,586, filed April 6, 2020, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a divisional application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 27-48 are allowed.


Reasons for Allowance
The most remarkable prior arts on record are to Nally et al. U.S. Patent Application Publication 2002/0073092 and Adiraju et al., U.S. Patent Application Publication 2011/0009188. 
Nally et al. is directed to methods systems and computer program products are provided which provide a transacted variable. The transacted variable is associated with a specific transaction such that actions on the underlying object of the transacted variable do not affect the contents of the transacted variable unless the actions are carried out in the context of the specific transaction associated with the transacted variable. Furthermore, the transacted variable allows for actions to be taken in the context of its specific associated transaction irrespective of an active transaction. Nally et al., Abstract. 
Adiraju et al. is directed to processes and devices that control wagering transactions for multi-provider game content. One of the devices described is a wagering game system. The wagering game system can process a plurality of wagering games from multiple wagering game providers on a single wagering game machine during a single wagering game session. The system can communicate wagering transaction information for the plurality of wagering games between the wagering game machine and an account server. The wagering game system can synchronize a session funds balance on the wagering game machine with an account balance on the account server. The system can utilize different modes of synchronizing the account information for the multiple wagering games. Adiraju et al., Abstract. 
Nally et al. nor Adiraju et al. teach the limitations of the claimed invention, obtaining from at least one sensor, digital data associated with the game and representing a scene wherein the digital data includes location data associated with a plurality of users; deriving, one or more attributes from the digital data of the scene, wherein at least one attribute comprises a location derived from the location data; generating, a signature for a transaction from the one or more attributes including the location; mapping, the signature to a plurality of accounts via a reconciliation matrix stored in the at least one memory; and initiating, a transaction associated with at least one item related to the game from at least one provider account to the plurality of accounts according to the reconciliation matrix. Moreover, none of the prior art of record remedies the deficiencies found in Nally et al. and Adiraju et al. or could be combined with any other reference to produce the claimed invention. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Padam et al. World Intellectual Property Organization WO 2005/036363 discusses a system and method for allowing linked account types to be associated with each plan participant. The plan participants create and select rules that govern distributions from the linked account types. Thus, funds may be drawn from a plurality of accounts to pay for a single point-of-service transaction. Subsequent point-of-service transactions may be paid by drawing on a plurality of accounts in different ratios as governed by the selected rules.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687